Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154434(87)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  STATE FARM MUTUAL AUTOMOBILE                                                                              Joan L. Larsen,
  INSURANCE COMPANY                                                                                                   Justices
           Plaintiff,
                                                                    SC: 154434
  v                                                                 COA: 319710
                                                                    Kalamazoo CC: 2012
  MICHIGAN MUNICIPAL RISK
  MANAGEMENT AUTHORITY,
           Defendant-Appellant/
           Cross-Appellee,
  and
  QBE INSURANCE CORPORATION,
           Defendant/Third-Party-Plaintiff-
           Appellee/Cross-Appellant,
  v
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Third-Party-Defendant,
  and
  SECRETARY OF STATE, WHITNEY GRAY,
  MARTIN BONGERS and WILLIAM JOHNSON,
             Third-Party-Defendants.
  __________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice
  to participate as amicus curiae and file a brief in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on December 12, 2016, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2016
                                                                               Clerk